Citation Nr: 1029797	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  07-31 975	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United 
States


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1957 to June 1960 and 
April 1963 to May 1979. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the RO in St. 
Paul, Minnesota, which in pertinent part denied entitlement to 
TDIU.  

The Board notes that the January 2007 rating decision also 
continued the previously assigned noncompensable ratings for 
bilateral hearing loss and deviated septum.  Although the Veteran 
initiated an appeal of the TDIU issue by filing a March 2007 
notice of disagreement (NOD), he did not express any disagreement 
as to the issues of increased rating for bilateral hearing loss 
and deviated septum.  Thus, even though these issues were 
subsequently addressed by the RO in the July 2007 statement of 
the case (SOC) and October 2007 supplemental statement of the 
case (SSOC), they were never appealed in the first place and are, 
therefore, not in appellate status.  See 38 C.F.R. § 20.200 
(2009).  To the extent that the Veteran was misinformed that 
these issues, among a slew of others, were on appeal by virtue of 
his receipt of a related SOC and SSOC, the Board notes that he 
never filed a timely appeal with respect to such issues. The 
cover letter of both the July 2007 SOC and October 2007 SSOC 
explicitly informed him that he needed to submit a formal appeal 
(VA FORM 9) in order to perfect his appeal.  He did not do so. 
Further, it is clear from the Veteran's latest communications 
that the only issue that he is pursuing on appeal is TDIU. 

As discussed below, the present appeal was not perfected with a 
timely substantive appeal.  As such, the Board does not have 
jurisdiction to consider the appeal.  However, the Veteran 
recently submitted a VA Form 9 along with evidence relating to 
the issue of entitlement to TDIU.  In this regard, the Board 
finds that a new claim of entitlement to TDIU has been raised by 
the record.  This issue is REFERRED to the RO for appropriate 
action.



FINDINGS OF FACT

1.  In a January 2007 rating decision, the RO denied entitlement 
to TDIU.

2.  The Veteran was duly notified of the decision and his 
procedural and appellate rights in a February 9, 2007 letter. 

3.  In March 2007, the RO received the Veteran's notice of 
disagreement (NOD) with the RO's January 2007 rating decision 
denying entitlement to TDIU.

4.  On July 9, 2007, the RO issued the Veteran a statement of the 
case (SOC) addressing the issue of entitlement to TDIU.

5.  The Veteran did not file a substantive appeal within 60 days 
from the date of the SOC or within one year of the notification 
of the January 2007 rating decision.


CONCLUSION OF LAW

The Veteran did not submit a timely and adequate substantive 
appeal of the January 2007 rating decision denying entitlement to 
TDIU; thus, the Board has no jurisdiction to consider an appeal 
stemming from that decision, and the appeal is dismissed. 38 
U.S.C.A. §§ 5107, 7104, 7105, 7108 (West 2002); 38 C.F.R. 
§§ 20.101, 20.200, 20.202, 20.302, 20.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The question before the Board is whether it has jurisdiction to 
consider the Veteran's appeal for entitlement to TDIU.

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the 
Board must be initiated by an NOD and completed by a substantive 
appeal after a SOC is furnished to the appellant.  In essence, 
the following sequence is required: there must be a decision by 
the RO, the appellant must express timely disagreement with the 
decision, VA must respond by explaining the basis of the decision 
to the appellant, and finally the appellant, after receiving 
adequate notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202, 20.302 
(2009).

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the RO mails the SOC to the 
appellant, or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, or, where applicable, within the extended time 
limits prescribed pursuant to a timely filed request for 
extension of time.  38 C.F.R. §§ 20.302(b), 20.303 (2009).  Any 
appeal that fails to allege specific error of fact or law in the 
determinations being appealed may be dismissed.  38 U.S.C.A. § 
3.157 (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2009).

A substantive appeal can be set forth on a VA Form 9 or on 
correspondence specifically identifying the issues appealed and 
setting out specific arguments relating to the errors of fact or 
law claimed to have been made.  38 U.S.C.A. § 7105(d) (West 
2002); 38 C.F.R. § 20.202 (2009); see also Ortiz v. Shinseki, 23 
Vet. App. 353 (2010).  Where an SOC addresses several issues, the 
substantive appeal must either indicate that the appeal is being 
perfected as to all those issues or must specifically identify 
the issues appealed.  The Board will construe such arguments in a 
liberal manner, but may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  Id; see also Roy v. Brown, 5 Vet. App. 554 (1993).

When VA rules require that a document be filed within a specified 
period of time, a response postmarked prior to expiration of the 
applicable time limit will be accepted as having been timely 
filed. In the event that the postmark is not of record, the 
postmark date will be presumed to be five days prior to the date 
of receipt by the VA.  In calculating this 5-day period, 
Saturdays, Sundays and legal holidays will be excluded.  38 
C.F.R. § 20.305 (2009).  Also, in computing the time limit for 
filing a document, the first day of the specified period will be 
excluded and the last day included and where the time limit would 
expire on a Saturday, Sunday, or legal holiday, the next 
succeeding workday will be included.  Id.

As previously noted, in a January 2007 rating decision, the RO 
denied entitlement to TDIU.  The Veteran was duly notified of the 
decision, and of his procedural and appellate rights, in a 
February 9, 2007 letter.  Shortly thereafter, the Veteran 
initiated an appeal of the January 2007 rating decision denying 
entitlement to TDIU by filing an NOD in March 2007.  

In response to the Veteran's March 2007 NOD, the RO duly issued 
the Veteran a SOC on July 9, 2007, addressing the aforementioned 
issue.  The Veteran was also provided with a blank VA Form 9 on 
which to perfect his appeal.  In addition, it is notable that he 
was again notified of his procedural and appellate rights, and 
was clearly advised that in order to complete his appeal, he had 
to file a substantive appeal within 60 days of the Statement of 
the Case.  VA never received a substantive appeal in regards to 
this issue.  Although the Veteran submitted a statement dated 
September 20, 2007 requesting reevaluation of his service-
connected left kidney disability, this statement fails to allege 
specific error of fact or law in the January 2007 rating decision 
and therefore cannot be reasonably construed or accepted as a 
substantive appeal regarding the TDIU issue.  See 38 U.S.C.A. 
§ 7105(d); 38 C.F.R. § 20.202; Ortiz v. Shinseki, 23 Vet. App. 
353 (2010).  In May 2010, the Veteran was sent a letter inviting 
him to present argument or evidence addressing the jurisdictional 
question of whether he had timely filed an appeal and giving him 
an opportunity to request a Board hearing so that he could 
present argument in person.  The Veteran was advised that his 
September 20, 2007 statement could not be reasonably construed or 
accepted as a substantive appeal with respect to the TDIU issue.  
The Veteran responded in June 2010 by submitting a Substantive 
Appeal Response Form, along with a VA Form 9 and additional 
evidence.  He did not present any argument or evidence pertaining 
to the question of whether he had filed a timely substantive 
appeal.  

Therefore, in this case, the Board finds that the Veteran failed 
to file a timely substantive appeal of the January 2007 rating 
decision denying entitlement to TDIU.  Although the Veteran 
recently submitted a VA Form 9 in June 2010, this form was not 
filed within 60 days from the date of the SOC or within one year 
of the notification of the January 2007 rating decision.  There 
is no indication of record, nor has the Veteran contended, that 
he had good cause for failing to request an extension or perfect 
his appeal in a timely manner.  See 38 C.F.R. §§ 3.109(b), 20.303 
(2009); Roy, 5 Vet. App. at 556 (holding that an extension of 
time in which to file a substantive appeal could not be granted 
unless a request for extension was made in accordance with 
section 20.303).  Moreover, the Board has taken no action which 
would constitute a waiver of the substantive appeal.  See Beyrle 
v. Brown, 9 Vet. App. 24 (1996); Roy, 5 Vet. App. 554.

In summary, the Board finds that after receiving appropriate 
notification of his appellate rights, the Veteran submitted a 
timely NOD of the January 2007 rating decision denying 
entitlement to TDIU and the RO duly issued an SOC to him on July 
9, 2007.  Nonetheless, the Veteran failed to file a timely 
substantive appeal of the January 2007 rating decision.  Thus, 
the Board has no jurisdiction to consider an appeal stemming from 
this rating decision.  38 U.S.C.A. §§ 5107, 7105, 7108 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 (2009); 38 
U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.302(b)(1), 
20.1103 (2009); Percy v. Shinseki, 23 Vet. App. 37, 46 (2009) 
(indicating that the Board may decline to exercise jurisdiction 
over an appeal for failure to file a timely Substantive Appeal).


ORDER

As the Veteran did not file a timely substantive appeal with 
respect to the matter of the RO's denial of service connection 
for TDIU, the appeal is dismissed.



		
K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


